Case 1:18-cv-03959-SEB-DML Document 28 Filed 05/18/20 Page 1 of 3 PageID #: 214




                          UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF INDIANA
                              INDIANAPOLIS DIVISION

 ROOR INTERNATIONAL BV, et al.                      )
                                                    )
                              Plaintiffs,           )
                                                    )
                         v.                         )     No. 1:18-cv-03959-SEB-DML
                                                    )
 MUNCIE PETROLEUM INC                               )
   d/b/a PHILLIPS FOOD MART, et al.                 )
                                                    )
                              Defendants.           )

  ORDER SUSTAINING IN PART AND OVERRULING IN PART PLAINTIFFS'
      OBJECTION TO THE MAGISTRATE JUDGE'S REPORT AND
                       RECOMMENDATION

        On October 24, 2019, Magistrate Judge Debra McVicker Lynch issued a Report

 and Recommendation ("the R&R") recommending that this action be dismissed without

 prejudice based on Plaintiffs' failure to comply with the Federal Rules of Civil Procedure

 and the Court's orders to show cause why their complaint should not be dismissed for two

 derelictions: first, their failure to prosecute after a Clerk's entry of default was entered

 against Defendant Muncie Petroleum, Inc. and no motion for default judgment was filed,

 and second, their failure to serve the complaint on Defendant Amrinderjit Singh within

 90 days of its filing. Six days after the issuance of the R&R by the magistrate judge, on

 October 30, 2019, Plaintiffs filed their Motion for Default Judgment as to Defendant

 Muncie Petroleum, Inc. The following day, on October 31, 2019, Plaintiffs filed an

 objection to the R&R [Dkt. 26]. The objection requests that the Court find good cause

 for their failure(s) based on a miscommunication between local and national counsel,


                                                1
Case 1:18-cv-03959-SEB-DML Document 28 Filed 05/18/20 Page 2 of 3 PageID #: 215




 thereby excusing Plaintiffs' counsel's failure to timely file a motion for default judgment

 against Defendant Muncie Petroleum, Inc. and to respond to the Court's show cause

 orders. Plaintiffs do not address the portion of the R&R recommending the dismissal of

 Defendant Singh. For the reasons detailed below, we SUSTAIN IN PART and

 OVERRULE IN PART Plaintiffs' objection.

 I.     Legal Standard

        Federal Rule of Civil Procedure 72(b) expressly authorizes a litigant to object to a

 magistrate judge's report and recommendation on a dispositive motion, but he must do so

 within fourteen days of service. FED. R. CIV. P. 72(b). The court reviews de novo any

 part of the report and recommendation to which a party has properly objected. Id. De

 novo review requires the court to reexamine the matter with a fresh set of eyes and make

 "an independent judgment of the issues." Moody v. Amoco Oil Co., 734 F.2d 1200, 1210

 (7th Cir. 1984). "If no objection or only partial objection is made, the district court judge

 reviews those unobjected [to] portions for clear error." Johnson v. Zema Sys. Corp., 170

 F.3d 734, 739 (7th Cir. 1999).

 II.    Discussion

        Magistrate Judge McVicker Lynch's recommendation to dismiss Plaintiffs'

 complaint against Defendant Muncie Petroleum, Inc. was based on Plaintiffs' persistent

 failure to file a motion for default judgment and to respond to the Court's show cause

 order. With this prodding, Plaintiffs have now filed their motion for default judgment

 and counsel has explained that their failure to timely file that motion and to respond to

 the order to show cause was the result of miscommunication between attorneys. This

                                               2
Case 1:18-cv-03959-SEB-DML Document 28 Filed 05/18/20 Page 3 of 3 PageID #: 216




 suffices as “good cause shown” for Plaintiffs’ untimely filing of their motion for default

 judgment. Thus, we accept their explanation and hereby SUSTAIN their objection to the

 portion of the R&R recommending the dismissal of Plaintiffs' complaint against

 Defendant Muncie Petroleum, Inc. for failure to prosecute and comply with court orders.

 Plaintiffs' motion for default judgment will be addressed in due course by the Court.

        In her R&R, Magistrate Judge McVicker Lynch also recommended that Plaintiffs'

 complaint against Defendant Singh be dismissed based on Plaintiffs' failure to perfect

 service as required by Federal Rule of Civil Procedure 4(m). Plaintiffs did not address

 this portion of the R&R in their objection nor have they shown that they have properly

 served Defendant Singh. Accordingly, the Court OVERRULES Plaintiffs' objection in

 this respect and ADOPTS that portion of the R&R. Plaintiffs' complaint against

 Defendant Singh is hereby DISMISSED WITHOUT PREJUDICE.

        IT IS SO ORDERED.



                 5/18/2020
 Date: ______________________                     _______________________________
                                                  SARAH EVANS BARKER, JUDGE
                                                  United States District Court
                                                  Southern District of Indiana
 Distribution:

 Jonathan G. Chance
 JC LAW OFFICES
 jc@jc-law.com




                                              3
